DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iversen [US Pub# 2013/0285494].

Regarding Claim 1: Iversen discloses a linear actuator (1), comprising:
a housing (37+6), providing a plug-in window (28);
a spindle assembly (11) assembled in the housing;
a push rod assembly  (17) assembled in the housing and driven by the spindle assembly;
a limit switch (18, 19) assembled in the housing and disposed on a circuit board (9) for limiting stroke of the push rod assembly; and
a motor (8) assembled in the housing for driving the spindle assembly,
wherein a connecting seat (20) is disposed on the circuit board for centralizing connection terminals, the motor (8) is electrically connected to the connection terminals, the plug-in window (28) is aligned to the connection seat (20), an electric plug ( since there is a window plug in the actuator it is inherent that there is an electric plug that is plugged in the window plug) is pushed 

Regarding Claim 2: Iversen discloses wherein the housing comprises a first housing (37) and a second housing (6), the first housing (37) and the second housing (6) are correspondingly provided with a pre-assembled structure.

Regarding Claim 3: Iversen discloses wherein the pre-assembled structure includes a plurality of slots (70) and buckles (71) that cooperate with each other, the first housing (37) is provided with the plurality of slots (70), the second housing (6) is provided with the plurality of buckles (71), the first housing (37)  is further provided with a screw hole (see fig 10), the second housing is provided with a mounting hole corresponding to the screw hole (44); after completing pre-assembly, a screw is passed through the mounting hole ([0014]) and is locked into the screw hole so as to lock the first housing (6) and the second housing (37), the plug-in window (28) is disposed in the first housing or the second housing.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen [US Pub# 2013/0285494] in Knudsen  [US Pub# 2010/0311260] 
Regarding Claim 4: Iversen discloses wherein the slot (70) are disposed at a periphery edge of an inner wall of the first housing (37); buckle (71) respectively coordinating with the slot (70) for the pre-assembly are disposed at a periphery edge of an inner wall of the second housing.
Iversen does not explicitly show plurality of slots and buckles and each buckle comprises arm and clasp.  However Knudsen shows plurality of slots buckles (10) and each buckle comprises arm and clasp (see fig 5).  

Claims 5-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen [US Pub# 2013/0285494] in Knudsen  [US Pub# 2010/0311260] in further view of Nunez [US Pub# 2017/0363189].
Regarding claim 5: Iversen does not explicitly disclose wherein the spindle assembly comprises a spindle and a bevel gearwheel which is integrated molded with the spindle, an output of the motor is connected to a motor shaft, the bevel gearwheel is engaged with the motor shaft.
However Nunez teaches wherein the spindle assembly comprises a spindle and a bevel gearwheel which is integrated molded with the spindle, an output of the motor is connected to a motor shaft, the bevel gearwheel is engaged with the motor shaft ([0019], lines 1-6).
Regarding claims 10, 16-18: Iversen does not explicitly disclose that wherein the bevel gearwheel and the spindle constitute a plastic component by integrated molding process. However Inoue teaches wherein the bevel gearwheel and the spindle constitute a plastic component by integrated molding process ([0019], lines 1-6).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have constituted gear and the spindle by molding process due to its lover cost and expedited manufacturing process.
Regarding Claim 6: Iversen discloses wherein the push rod assembly includes a spindle nut (12) sleeving around and engaging with the spindle (11), and a push rod (4) fixed onto the spindle nut (12).



Regarding Claim 8: Iversen discloses wherein the limit switch (18, 19) is mounted on the circuit board (9), the limit switch comprises a first microswitch (18) and a second microswitch (19), which are mounted on the circuit board (9), the connecting seat (20) is disposed on the circuit board.
Regarding claim 11: Iversen shows wherein the mounting component includes an electric plug mounting component and a housing mounting (the housing walls constructing the plug 28) component that coordinates with each other, the housing mounting component comprises sliding slots (see fig 3, the plug is inserted in 28) disposed on edges of two sides of the plug-in window and a limit rib (plug 28 show ribs, see fig 3), the electric plug mounting component is a snap joint ([0014]).
Regarding claims 12-14: Iversen does not show explicitly that the electric pug comprises body, and drive seat disposed in the body. Wire component and wrapping post, However Knudsen shows a electric plug comprises a body (7) and a drive seat (6) with connection terminals, the drive seat (6) is disposed in the body (7) and connected to an external cable ( see fig 10).
the housing is arranged with a wire containing mechanism comprising a wire containing component ( see fig 10) and a wrapping post, the external cable is connected to the electric plug while passing through the wire containing component and/or winding around the wrapping post ( see fig 9).
A plug cover (15) is disposed between the drive seat (6) and the connecting seat (18a), the connection terminals of the connecting seat (18a) and the connection terminals of the drive seat (6) are connected in alignment via the plug cover.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have constituted the plugging assembly with plug body, connecting seat and drive seat to secure the connection between the electric plug and the window plug.

Regarding claim 15: Iversen shows wherein the housing is provided with a pre-positioned component, a mounting portion is detachably fixed onto the pre-positioned component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen [US Pub# 2013/0285494] in view in Knudsen  [US Pub# 2010/0311260] in view of Nunez [US Pub# 2017/0363189] in further view of Inoue [US Pub# 2011/0100141].
Regarding claim 9: Iversen shows the spindle nut (12) is disposed between the first microswitch (18) and the second microswitch (19), an external edge of the spindle nut (12) is limited between the first limit and the second limit , so as to limit stroke of the spindle nut (12) on the spindle, thus determining an operation stroke of the push rod, Iversen does not explicitly show that  the first microswitch is provided with a first limit convex brim, and the second microswitch is provided with a second limit convex brim, However Inoue shows the first microswitch (15) is provided with a first limit convex brim (21), and the second microswitch (16) is provided with a second limit convex brim.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the switches with convex brim surface to facilitate toe contact between the actuating part and the switches.

    PNG
    media_image1.png
    864
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    882
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    957
    749
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    860
    694
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658